Citation Nr: 1639360	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-27 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for an ulcer.

3.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).

4.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or by reason of being housebound.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The appellant had recognized guerilla service from January 1945 to September 1945.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

The Veteran was issued a Statement of the Case on several separate issues in December 2015, but he never perfected an appeal of those issues, and those issues are accordingly not presently before the Board on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a letter dated in November 2012, the Veteran's private physician stated that he treated the Veteran since 1971 for anemia second to malaria, gastric ulcer, and hearing loss.  In another letter received in March 2013, the private physician stated that medical records of guerrillas are available under consideration to their sacrifices during war.  These treatment records, however, are not contained in the claims file and there is no indication that the RO has attempted to obtain them.  Therefore, on remand they should be obtained. 

The Veteran contends that he contracted malaria and developed an ulcer during service, but was not given a separation examination and was unable to seek medical treatment until the 1970s as he could not afford it.  The Veteran's friend submitted a statement attesting to the Veteran's poor health after returning from the war.  As the Veteran has not yet been afforded a VA examination in connection with his claimed malaria and ulcer on appeal and the evidence shows that he has recognized wartime guerilla service, the Board finds that the Veteran should be scheduled for a VA examination in order to properly adjudicate this appeal.  See 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran was afforded VA examinations in November 2012, August 2013, and October 2014; however, the Board finds that another examination regarding the claims for TDIU and SMC is necessary in this case.  Review of the examinations reveal conflicting opinions as to whether the Veteran's service-connected hearing loss and tinnitus result in unemployability and requires the Veteran to have aid and attendance.  Therefore, another examination is necessary in this case.  See 38 C.F.R. § 3.159 (c)(4).  Also, the determination of the two service connection claims could affect the Veteran's TDIU and SMC claims, as it remains to be determined whether the claimed malaria and ulcer are service connected.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for his claimed malaria and ulcer.  After securing the necessary release, obtain these records, including records from Dr. O.M. and any VA treatment records.  If these records are not available, a negative reply is required.

2.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the etiology of his malaria and ulcer.  The claims file must be made available to the examiner for review.  

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the malaria and ulcer, if shown, had their onset during, or are related to, active service.  

The examiner must provide an opinion based on the Veteran's specific case and consider the arguments presented by the Veteran.  

The examination report must include a complete rationale for all opinions expressed.  

3.  After completion of the foregoing, schedule the Veteran for a VA aid and attendance examination to determine eligibility for special monthly compensation based on the need for aid and attendance or by reason of being housebound and the effect of his service-connected disabilities (listed in an October 2015 rating decision) on employability.  The claims folder must be made available and reviewed by the examiner and all necessary tests should be conducted.  

The examiner must determine the current severity of the Veteran's service-connected disabilities and their effect on his ability to leave his home, and to care for his basic needs without the aid of others.  A complete rationale for any opinion expressed must be provided in a legible report.

An opinion must also be provided as to the effect of service-connected disabilities on the Veteran's ability to secure or follow a substantially gainful occupation, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

The examiner must provide a complete rationale for all conclusions, which should be set forth in a legible report. 

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




